                                          Case 4:19-cv-07316-YGR Document 37 Filed 02/24/20 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     JANE DOE,                                         CASE NO. 4:19-cv-07316-YGR
                                   7                  Plaintiff,
                                                                                           ORDER DENYING AS MOOT DEFENDANTS’
                                   8            vs.                                        MOTION TO DISMISS
                                   9     UNITED BEHAVIORAL HEALTH, ET. AL.,                Re: Dkt. No. 27
                                  10                  Defendants.

                                  11

                                  12          On January 30, 2020, defendants United Behavioral Health and United Healthcare
Northern District of California
 United States District Court




                                  13   Services, Inc. filed a motion to dismiss plaintiff Jane Doe’s complaint pursuant to Federal Rule of

                                  14   Civil Procedure 12(b)(6). (Dkt. No. 27.) On February 20, 2020, plaintiff filed an amended

                                  15   complaint against defendants. (Dkt. No. 36.)

                                  16          In light of the filing of plaintiff’s amended complaint, defendants’ motion to dismiss is

                                  17   DENIED AS MOOT. Defendants shall respond within fourteen (14) days of the filing of the

                                  18   amended complaint.

                                  19          This Order terminates Docket Number 27.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: February 24, 2020
                                                                                               YVONNE GONZALEZ ROGERS
                                  23                                                          UNITED STATES DISTRICT JUDGE
                                  24

                                  25

                                  26

                                  27

                                  28
